COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  GERARDO OGAZ,                                  §            No. 08-19-00137-CR

                          Appellant,             §              Appeal from the

  v.                                             §             394thDistrict Court

  THE STATE OF TEXAS,                            §         of Culberson County, Texas

                          State.                 §                (TC# 1789)

                                              §
                                            ORDER

        The Court on its own motion, VACATES the December 3, 2019 submission setting. This

case will be rescheduled at a later date.




        IT IS SO ORDERED this 5th day of November, 2019.


                                PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.